Citation Nr: 1508979	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as T3-T6 partial tear.

2.  Entitlement to service connection for a disability of the right knee, to include medial collateral ligament (MCL) strain.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to November 2003.

This case comes to the Board of Veterans Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran presented for a VA examination in May 2011.  After a review of the relevant records, including X-rays, and examination of the Veteran, the examiner's diagnoses were: "1. Normal upper and lower back, without any residual of trauma.  2. Normal right knee, without any instability or any residual of trauma."  The examiner noted complaints of back and knee pain at the time of the examination.

The Veteran's Department of Defense Form 215 verifies that he served in Iraq.  For example, he received the Combat Action Ribbon for his service in Iraq.  In certain circumstances, when a Persian Gulf Veteran exhibits objective indication of chronic disability, such as joint pain, that may be manifestations of undiagnosed illness, VA can award service-connection for disability despite the absence of a diagnosis of a specific disability.  See 38 C.F.R. § 3.317 (2014).  As the Veteran complains of joint pain but has no diagnosable disability of the back or right knee, additional examination is necessary to determine if service connection is warranted for an undiagnosed illness.  

Updated treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and authorize VA to obtain any medical records detailing treatment for his back and right knee.  With the Veteran's assistance, any outstanding, relevant private and VA records identified by the Veteran should be obtained.

2.  Schedule the Veteran for a VA examination to determine the nature of his complaints of right knee and back pain.  The claims file should be provided to and reviewed by the examiner.  Any indicated testing should be performed.  The examiner is asked to address the following:

(a) Does the Veteran have a diagnosable disability of the right knee or back? 
(b) If the Veteran has a diagnosable disability of the right knee or back, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service?
(c) If the Veteran does not have a diagnosable disability of the right knee or back, please detail the symptoms the Veteran complains of (e.g., pain) and specifically note if there are objective indications of chronic disability.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

A complete rationale should be provided for all opinions offered by the examiner.  If the examiner cannot offer any opinion without resorting to speculation, he or she should explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered. 

3.  Then, the record should again be reviewed.  The AOJ should specifically consider whether service-connection is warranted for an undiagnosed illness under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

